Dissenting Opinion by
Judge Blatt:
I respectfully dissent from that part of the majority opinion which affirms the Secretary’s award of backpay.
Although the facts of this case have already been outlined, Bruckner v. Lancaster County Area Vocational-Technical Joint School Operating Committee, 70 Pa. Commonwealth Ct. 522, 453 A.2d 384 (1982), I believe that a brief highlighting of those facts is necessary here.
*324Bruckner’s last day of teaching at the School was January 27, 1978 at which time he left the school to seek medical help. He was subsequently admitted to the Veterans Hospital in Philadelphia for treatment of a nervous condition and was placed on a medical leave of absence until August 1, 1978. The School Committee instructed him, by letter of June 26, 1978, to inform the School of his intentions regarding the fall semester and, if he intended to return, to provide medical documentation as to his ability to perform his teaching duties. The last sentence of this letter, which was underscored, stated:
Unless you comply with these requirements on or before August 1, 1978, we will assume that you have resigned and terminated your employment with the Lancaster County Area Vocational-Technical Schools. (Emphasis in original.)
Bruckner did not personally respond to this letter. He did, however, contact Dr. T. Allen Ramsey of the VA Hospital, and Dr. Ramsey wrote to the School on July 13, 1978 saying that, although Bruckner’s condition had improved during his stay at the VA Hospital, “despite advice to the contrary by his treating physician, he discontinued treatment and left the hospital on May 8,1978. ’ ’ Dr. Ramsey recommended that Bruckner not return to work immediately and closed his letter with the following disclaimer:
Since Mr. Bruckner is not presently in treatment here at the VAH we are unable to provide you with information about his condition since discharge.
The record refers to no other communication concerning Bruckner prior to August 1. In fact, the Secretary found that Bruckner was not even certain that Dr. Ramsey had mailed the July 13 letter, and that Bruckner himself never received a copy. On *325August 24, however, the School Committee, having received the letter from Dr. Ramsey and not having had any direct communication from Bruckner, nor any positive medical documentation of his health, and being in need of finding a replacement for Bruckner in the face of the rapidly approaching school year, adopted a resolution to the effect that Bruckner’s failure to respond should be considered as a resignation from his position. Although Bruckner’s letter of August 28, expressing a desire to return was later received, this was deemed too late to permit any changes in the School Committee’s plans.
Bruckner sought legal counsel and requested both reinstatement and backpay. The School Committee, apparently as a matter of caution, then conducted hearings, at which time ample evidence of Bruckner’s misconduct was presented and he was dismissed as a professional employee on the grounds of incompetency, persistent negligence, persistent and willful violations of school laws, and intemperance. The Secretary affirmed this adjudication but awarded backpay to the date of the School Committee’s adjudication and order. In our earlier decision, we rejected Bruckner’s arguments relating to an alleged due process violation because of the post-termination hearing, and to hearsay objections to certain evidence presented at the hearing as well as his challenge that the dismissal was not based on substantial evidence. Upon reconsideration now, however, it appears to me that these issues should not have been addressed until a threshold question had been answered, i.e. whether or not Bruckner had abandoned or voluntarily terminated his position.1
*326Section 1121 of the Public School Code (Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1121, clearly establishes two bases for terminating a professional employee’s contract. One is a written resignation accepted by the school board; the other is termination for cause after hearings. The Supreme Court, in Jacobs v. Wilkes-Barre Township School District, 355 Pa. 449, 50 A.2d 354 (1947) approved a third method, that of abandonment and mutual rescission. The test espoused in Jacobs was whether or not the employee expressed a definite intention to abandon his or her contract, and an act of acquiescence in such abandonment by the School Board.
It seems to me that the evidence presented here supports a conclusion that Bruckner abandoned his position. He was given ample opportunity during the summer of 1978 to contact the School Committee, yet he chose, for some reason, not to do so. Even after contacting Dr. Ramsey, he never bothered to follow through on this conversation and to confirm whether or not Dr. Ramsey had sent a letter or whether or not the letter was even favorable to him, which it was not. Unlike the teacher in West Shore School District v. Bowman, 48 Pa. Commonwealth Ct. 104, 409 A.2d 474 (1979) who maintained communication lines with her employer and reported her medical progress or lack thereof promptly, Bruckner did not respond to the School Committee’s letter. The teacher in Bowman also informed the school district on a continuing basis of her intention to return to teaching, and this Court, while holding that an abandonment did not occur there, analogized the principles here concerned to *327those of the unemployment compensation cases. In that area, of course, the courts have repeatedly ruled that the burden of keeping an employment relationship alive is on the disabled employee, Crawford Unemployment Compensation Case, 196 Pa. Superior Ct. 505, 175 A.2d 168 (1961), and that the courts must decide whether or not the employee took the precautions to guard his job which a reasonably prudent person would take. Vernon Unemployment Compensation Case, 164 Pa. Superior Ct. 131, 63 A.2d 383 (1949); See also Genetin v. Unemployment Compensation Board of Review, 499 Pa. 125, 451 A.2d 1353 (1982) (good faith effort required); Sabella v. Unemployment Compensation Board of Review, 52 Pa. Commonwealth Ct. 258, 415 A.2d 722 (1980). Under the facts presented here, I cannot say that Bruckner took the steps a “reasonably prudent person” would take.
I would conclude, therefore, that Bruckner abandoned his position, the School Committee acquiesced in that abandonment, and the contract was mutually rescinded. Regarding backpay, it follows from the above conclusion that none may he awarded.2
1 would, therefore, affirm the panel’s prior orders3 so that the Secretary’s determination that Bruckner *328should not be reinstated (3107 C.D. 1980) would be affirmed but the award of backpay (3210 C.D. 1980) would be reversed.
President Judge Crtjmlish, Jr. and Judge Doyle join in this dissent.

 Our scope of review in cases such as the one presented here, is limited to a determination of whether or not there was a violation, of constitutional rights, an abuse of discretion, or an error of *326law, or whether or not necessary findings of fact are supported by substantial evidence. Gobla v. Crestwood School District, 51 Pa. Commonwealth Ct. 589, 414 A.2d 772 (1980).


 See Kaplan v. Philadelphia School District, 388 Pa. 213, 130 A.2d 672 (1957).


 This conclusion would render much of the panel’s earlier opinion obiter dicta. Inasmuch as I would hold that Bruckner abandoned his position, whatever hearings that followed his abandonment were, in essence, a legal nullity. An employee cannot, be dismissed after he has already quit. Therefore I would not review the record for substantial evidence.
Bruckner has also raised the issue of whether or not due process is violated by a post-termination hearing. The earlier panel opinion cited Andresky v. West Allegheny School District, 63 Pa. Commonwealth Ct. 222, 437 A.2d 1075 (1981) as supporting the hearings in the case sub judice. Andreshy, of course, involved post-suspension *328hearings and is not completely on point with the facts of this case. However, since I would conclude that Bruckner abandoned his position, I find it unnecessary to decide this issue, disposing of .the case instead on non-constitutional grounds. See Atlantic-Inland Inc. v. Board of Supervisors, West Goshen Township, 48 Pa. Commonwealth Ct. 397, 410 A.2d 380 (1980). The majority here, however, has implicitly rejected Bruckner’s due process claim by upholding the dismissal based on the evidence presented at the postaermination hearings.